Fuller, J.
This case, now before us on an application for a rehearing, was decided at the present term, and is reported in 67 N„ W, at page 835, where the complaint, charging *222a violation of amity ordinance, is considered and held to be entirely sufficient. As the trial before the police justice was found to be in all respects regular, and the judgment fully authorized by the ordinance and statute under which the defendant was prosecuted, it was not then, nor is it now, deemed important to determine whether the action is civil or criminal in character, although the petition for a rehearing relates to that point alone. Counsel’s contention that, unless the action is criminal, the enforcement, by imprisonment, of the fine imposed, is in contravention of Sec. 15 of the sixth article of the bill of rights, is not sustainable, as that provision relates only and expressly to “debts arising out of or founded upon a contract.” Confident that no essential question has been overlooked, and that a different conclusion would not be reached were a rehearing granted, the petition therefor is denied.